Citation Nr: 1616817	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for trunkcal pruritic dermatitis.

2.  Entitlement to a rating higher than 80 percent for morphea en coupe de sabre of the face, forehead and chin, including on an extra-schedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an initial rating higher than 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1977 to June 1980 and from March 1981 to February 1982.

This appeal to the Board of Veterans' Appeals (Board) is from April 2007 and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011 and June 2014, the Board remanded the case for additional development and consideration.


REMAND

The record demonstrates that the Veteran was scheduled for a VA examination in December 2014 and failed to report to the examination.  Of note, however, in a June 2015 correspondence, the Veteran reported that he was unable to attend that examination due to the fact that at the time of his examination he was ill due to blood loss and iron transfusions and unable to take drive the five hours to the examination.  The Veteran requested that his examination be rescheduled stating that he "will be certain to report" to a rescheduled examination.

Treatment records do indicate that the Veteran has received treatment for anemia and that, because the Veteran was once an employee at VA, he was scheduled for an examination at a facility five hours away.  Of note, in his application for TDIU, the Veteran indicated that he last worked at the VA JACC in June 2013.  

The Veteran should be scheduled for a new VA examination once the correct facility for an examination is identified.  The Veteran is advised that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Should the Veteran fail to attend his VA examination without good cause, his increased rating claims will be considered based on the evidence of record.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2016 the Veteran submitted a TDIU claim.  On remand, the Veteran should be provided with notice regarding entitlement to entitlement to a TDIU.  The RO will also have the opportunity to develop and adjudicate the claim in the first instance.

Finally, in the October 2014 rating decision, the RO granted service connection for major depressive disorder and assigned an initial rating of 30 percent.  The Veteran disagreed with the initial rating in a January 2015 notice of disagreement (NOD).  In May 2015, the RO proposed to decrease the rating to 10 percent, but instead continued the rating of 30 percent in a December 2015 rating decision.  Even in light of this action, the issue remains of whether an initial rating in excess of 30 percent is warranted.  As a NOD has been submitted, a remand is necessary for the issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2015) regarding the major depressive disorder rating issue.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

2.  Ensure the Veteran has received proper notice pertaining to entitlement to TDIU, ask him to submit the standard TDIU application form, and conduct all necessary development pertaining to that issue.

3.  Reschedule the Veteran's VA examination to reassess the severity and symptomatology of his trunkcal pruritic dermatitis and his Morphea en coupe de sabre of the face, forehead, and chin.

Explain the consequences of him failing to report for this rescheduled VA compensation examination, particularly in light of the noted inadequacies of the existing evidence of record, and citing any relevant regulations, including especially 38 C.F.R. § 3.655.  

Also ensure that a copy of the notification letter pertaining to his rescheduled examination, including a notation of the date of mailing, is in his claims file.  

Have the examiner perform all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

When reassessing the severity of the Veteran's dermatitis, the examiner must specifically indicate:

(1)  The percentage of the entire body that is affected;

(2)  The percentage of the exposed areas of the body that is affected; and

(3)  Whether treatment of the dermatitis requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

When reassessing the severity of the Veteran's Morphea, the examiner must specifically indicate any and all manifestations and symptoms in an effort to describe the entire disability picture.  The examiner's attention is specifically drawn to the following documents bookmarked in the electronic claims file:

*  A March 2007 letter from the Veteran's private physician, Dr. F.M., indicating the Morphea en coup de sabre (versus a differential diagnosis of Parry Romberg disease) needs to be treated by sun avoidance, daily SPF sunscreen, and tinting of the Veteran's car windows;

*  Private treatment records from Dr. B.B. dated form October 2002 to January 2007 reflecting complaints of tightness and stiffness related to his Morphea, as well as treatment involving steroid injections; and

*  A February 2007 Statement in support of case in which the Veteran describes his various symptoms, including severe skin tightness, weakness, and headaches on the left side;

It is most essential the examiner discuss the underlying medical rationale for the opinions regarding the severity of these service-connected disabilities, if necessary citing to specific evidence in the file supporting conclusions.  The examiner is additionally asked to remark upon the ways, if any, these disabilities impact his ability to work

4.  Then readjudicate the claim for a rating higher than 10 percent for the dermatitis in light of this and all other additional evidence. 

Also determine whether the Veteran's Morphea is entitled to extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  If it is, refer this claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for this special consideration.

5.  For any claim that is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim(s).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

